United States District Court
Northern District of California

oO Co HN DO AR FP WD LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mc-80097-JD Document 1 Filed 06/29/20 Page 1 FILED

JUN 11 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA /,

IN THE MATTER OF CV 2 Case No. 80 9 “MIS

Benson C Lai, State Bar 201296 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR

OF THE COURT

 

TO: Benson C Lai
The State Bar of California has notified the United States District Court for the Northern District of
California that, effective February 21, 2020, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before July 22, 2020, you may file a response to this
Order meeting the requirements of Civil Local Rule 1 1-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after July 22, 2020 absent further order of this
Court.

IT IS SO ORDERED.
Dated: June 11, 2020

 

 

JAMES
United Stftes District Judge

Avornev-discipting OSC CSA
reve FL-dS

 
